Filed 4/27/21 In re I.G. CA2/6

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


In re I.G., a Person Coming                                    2d Juv. No. B305227
Under the Juvenile Court Law.                              (Super. Ct. No. 1506259-G)
                                                             (Santa Barbara County)

THE PEOPLE OF THE STATE
OF CALIFORNIA,

     Plaintiff and Respondent,

v.

I.G.,

     Defendant and Appellant.


      I.G. appeals the juvenile court’s order sustaining
allegations of two counts of assault with a firearm (Pen. Code,
§ 245, subd. (a)(2)1) and two counts of shooting at an inhabited
dwelling (§ 246). (Welf. & Inst. Code, § 602.) He claims the
evidence was insufficient to support one of the two counts of

       All statutory references are to the Penal Code unless
         1

otherwise noted.
assault with a firearm. We conclude substantial evidence
supported the court’s finding. Affirmed.
           FACTS AND PROCEDURAL BACKGROUND
       Victims J.P. and G.C. are longtime friends who live in
Santa Maria, California. The two were “hanging out” after work
on the evening of July 19, 2019. They arrived at J.P.’s apartment
in G.C.’s car and pulled into his garage space. G.C. recalled
walking out of the garage and into the adjacent alleyway to
access wi-fi for his cell phone while J.P. stayed in the garage.
       A neighbor sitting in another garage noticed a blue car stop
in front of G.C.’s. He heard arguing between J.P. and one of the
car’s occupants followed by several gunshots. A second neighbor
heard yelling and came to her second-floor apartment window.
She saw a young man standing in the street next to a car firing a
handgun down the alley. She snapped a photo of the car as it
drove away and called 911. Police located a matching vehicle at a
nearby cemetery, where they saw appellant and several others
gathered around the grave of a deceased member of Santa
Maria’s West Park gang. An officer searched appellant and found
a 9-millimeter handgun in his pants. A firearms expert later
testified that seven bullet casings found near the alleyway were
consistent with those test fired from appellant’s gun.
       Appellant was 15 years old at the time of the shooting.
Appellant was charged in a Juvenile Petition (Welf. & Inst. Code,
§ 602) with two counts of attempted murder (§§ 187, subd. (a),
664); two counts of assault with a firearm (§ 245, subd. (a)(2));
and two counts of shooting at an inhabited dwelling (§ 246). The
juvenile court sustained the counts of assault with a firearm and
shooting at an inhabited dwelling. It committed appellant to the
Division of Juvenile Facilities and set his maximum period of




                                2
confinement at eighteen years and four months. Appellant
appealed.
                            DISCUSSION
       We limit our review to determining whether substantial
evidence supports its findings. (See People v. Zamudio (2008) 43
Cal.4th 327, 357 [substantial evidence “is reasonable, credible,
and of solid value”].) We view the evidence “in the light most
favorable to the prosecution and presume in support of the
[court’s findings] the existence of every fact [it] could reasonably
have deduced from the evidence.” (Ibid.) “‘Conflicts and even
testimony [that] is subject to justifiable suspicion do not justify
the reversal of a judgment, for it is the exclusive province of the
[juvenile court] to determine the credibility of a witness and the
truth or falsity of the facts upon which a determination
depends.’” (Ibid.) Reversal “‘is unwarranted unless it appears
“that upon no hypothesis whatever is there sufficient substantial
evidence to support”’ the [court’s findings]. [Citation.]” (Ibid.)
       Appellant contends there was no evidence he could see J.P.
from where he shot the gun. He could not intend to assault the
victim, he reasons, if he were not aware of the victim’s presence
in the first place. He emphasizes how G.C. initially told police
J.P. was standing next to him in front of the garage when the
shooting began but later testified J.P. was inside the garage at
the time. Appellant argues this contradictory testimony is not
sufficient to support his conviction.
       We conclude substantial evidence supported the convictions
regardless of whether appellant had a “line of sight” on J.P. when
he fired his gun. A neighbor testified hearing J.P. argue with
someone in a car as it passed in front of J.P.’s garage. The
neighbor also testified G.C. and J.P. were the only ones in J.P.’s
garage at that time. The shooter began firing his gun down the



                                 3
alley in the direction of the open garage door shortly afterward.
Investigators found seven bullet casings and several impact sites
between three and seven feet above the ground. Two other
witnesses heard the shooter yelling down the alley before he
opened fire.
       This evidence shows, at very least, appellant knew J.P.
stood at or near the entrance of his garage before spraying bullets
in J.P.’s direction. The People’s firearms expert described finding
bullet holes, all below seven feet in height, passing through the
building’s wooden beams and penetrating a car’s metal body.
This indicates J.P. was far from safe even if he stood within the
recess of the garage entrance and thus out of appellant’s line of
sight. (See People v. Jasso (2012) 211 Cal.App.4th 1354
[discharging one round into window of restaurant where rival
gang member sat supported conviction for assault with a
firearm]; People v. Barnes (1986) 42 Cal.3d. 284, 303-304, citing
People v. Samuel (1981) 29 Cal.3d 489, 505 [“if the verdict is
supported by substantial evidence, this court must accord due
deference to the trier of fact and not substitute its evaluation of a
witness’s credibility for that of the fact-finder”].)
                            DISPOSITION
       Judgment is affirmed.
       NOT TO BE PUBLISHED.




                                     PERREN, J.

We concur:



      GILBERT, P. J.                 TANGEMAN, J.


                                 4
                    Arthur A. Garcia, Judge
            Superior Court County of Santa Barbara
               ______________________________

      Lynette Gladd Moore, under appointment by the Court of
Appeal, for Defendant and Appellant
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Steven D. Matthews, Supervising
Deputy Attorney General, Michael J. Wise, Deputy Attorneys
General, for Plaintiff and Respondent.




                               5